DETAILED ACTION
      Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 8/6/21.  In the amendment, Applicant amended claim 1 and canceled claims 3, 4.  Therefore, claims 1, 2, 5 are currently pending in this application.

Claim Rejections -35 USC§112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint  subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claim 1 of the amendment filed on 8/6/21, the applicants added the claimed limitation including “wherein the CeZrOx catalyst is completely embedded in an outer surface of a DOC carrier and fixed in a form of an island”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
-Claims 2, 5 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner
in which the invention was made.




Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goffe (US 2017/0128881) in view of Kyriakidou et al. (US 2018/0250659).
With regard to claim 1:
Goffe discloses an exhaust gas purification apparatus for an engine, comprising:
an exhaust line through which exhaust gas discharged from the engine passes;
a diesel oxidation catalyst (DOC) (96) (Fig. 1A) installed in the exhaust line and
configured to purify hydrocarbons (HC) and carbon monoxide (CO) in the exhaust gas;
a urea injector (102) (Fig. 1A, par. [0004]) configured to spray a urea aqueous
solution inside the exhaust line; and
a selective catalyst reduction (SCR) (104) (Fig. 1A, par. [0004]) configured to
reduce nitrogen oxides (NOx) in the exhaust gas that has passed through the DOC (96) (Fig. 1A) using the urea aqueous solution, wherein the DOC includes a cerium-zirconium oxide (CeZrOx) catalyst (see par. [0026, 0027, 0029)).

    PNG
    media_image1.png
    203
    615
    media_image1.png
    Greyscale


However, Goffe fails to disclose wherein the CeZrOx catalyst is completely embedded in an outer surface of a DOC carrier and fixed in a form of an island.


Kyriakidou teaches a diesel oxidation catalyst (DOC) having a CeZrOx catalyst
being completely embedded in an outer surface of a DOC carrier and fixed in a form of an island (see par. [0007, 0026-0028]) (note that a various combined arrangements of components (i) and (ii) (CeO2, ZrO2) can be considered as discrete conglomerates of oxides, with each discrete conglomerate possessing its own surfaces, surface area).
One having ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to modify Goffe by using diesel oxidation catalyst
(DOC) having a CeZrOx catalyst being completely embedded in an outer surface of a DOC carrier and fixed in a form of an island as taught by Kyriakidou as both Goffe and Kyriakidou are directed toward the same field of endeavor, the reduction of harmful exhaust gases of diesel engines. One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Goffe to include a diesel oxidation catalyst (DOC) having a CeZrOx catalyst being completely embedded in an outer surface of a DOC carrier and fixed in a form of an island would have advantageously provided a catalyst with an exceptional hydrothermal stability and low-temperature performance to improve in diesel engine efficiency (see Kyriakidou, par. [0006)).

With regard to claim 5:
The modified Goffe discloses the exhaust gas purification apparatus of claim 1, Goffe further discloses wherein the DOC is configured to store the NOx in the exhaust .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goffe
(US 2017/0128881) in view of Kyriakidou et al. (US 2018/0250659) as applied to claim 1 above, and further in view of Schuetze et al. (US 2013/0202509).
The modified Goffe discloses the exhaust gas purification apparatus of claim 1; however, Goffe fails to disclose wherein the DOC includes a palladium-containing zeolite (Pd/Zeolite) carrier.
Schuetze teaches that a diesel oxidation catalyst (DOC) includes a palladium-
containing zeolite (Pd/Zeolite) carrier (see par. [0018, 0019]).
One having ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to modify Goffe by using diesel oxidation catalyst
(DOC) including a palladium-containing zeolite (Pd/Zeolite) carrier as taught by Schuetze as both Goffe and Schuetze are directed toward the same field of endeavor the reduction of harmful exhaust gases of diesel engines.  One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Goffe to include a diesel oxidation catalyst (DOC) including a palladium-containing zeolite (Pd/Zeolite) carrier as taught by Schuetze would have advantageously for holding hydrocarbon oxidation until temperatures sufficient for HC conversion being attained (see Schuetze, par. [0018]).




Response to Arguments
Applicant's arguments filed 8/6/21 have been fully considered and they are moot
in view of a new ground of rejection as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed
to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can
normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an

(AIR) at http:/Awww.uspto.gov/interview practice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number
for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747